Citation Nr: 1705207	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-16 722	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ulnar neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to May 1967 and his service included combat service in the Republic of Vietnam with the award of the Combat Infantry Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.  

In July 2012 the Board remanded the appeal for additional development.  In August 2015, the Board granted the Veteran a 30 percent rating, but no more, for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder at all times during the pendency of the appeal (right shoulder rotator cuff disability), denied an evaluation in excess of 30 percent for residuals of shell fragment wound (SFW) of the right (major) shoulder (right shoulder SFW), and denied an initial evaluation in excess of 10 percent for right ulnar neuropathy. 

The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Joint Motion for Remand (JMR) that was incorporated into an order dated later that month, the Secretary and the appellant agreed to affirm the August 2015 Board decision as to the claims for increased rating for a right shoulder rotator cuff disability and right shoulder SFW as well as vacated and remanded the August 2015 Board decision to the extent that it denied an evaluation in excess of 10 percent for right ulnar neuropathy.  

In June 2016 the Board remanded the claim for an evaluation in excess of 10 percent for right ulnar neuropathy for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's right ulnar neuropathy is productive of no more than mild incomplete paralysis of the ulnar nerve at all times during the pendency of the appeal.

2.  The preponderance of the evidence of record shows that the Veteran does not have a right medial nerve disability at any time during the pendency of the appeal.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right ulnar neuropathy and/or a separate rating for a right medial nerve disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.6, 4.7, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his right ulnar neuropathy is worse than rated and warrants a higher evaluation and/or a separate rating for an associated right medial nerve disability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Moreover, in the May 2016 JMR the parties directed the Board to consider why the Veteran's service-connected right ulnar neuropathy was being rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (incomplete and complete paralysis of the median nerve) when 38 C.F.R. § 4.124a, Diagnostic Codes 8516 specifically provided ratings for incomplete and complete paralysis of the ulnar nerve.  The Court also directed the Board to consider whether the Veteran right ulnar neuropathy included right median nerve neuropathy and if the criteria for a separate rating for right median nerve neuropathy have been met.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In fact, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In a March 2008 rating decision the RO granted service connection for right ulnar neuropathy and assigned a 10 percent disability evaluation, effective November 27, 2007, under 38 C.F.R. § 4.124a, Diagnostic Codes 5299-8515 (incomplete and complete paralysis of the median nerve).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Moreover, and as discussed above, Diagnostic Codes 8516 specifically provides ratings for incomplete and complete paralysis of the ulnar nerve.  Therefore, given the location of the Veteran's service-connected disability, the Board finds that his service-connected right ulnar neuropathy is more appropriately rated under Diagnostic Code 8516 than Diagnostic Code 8515.  Butts.

The Veteran is right hand dominant.  See, e.g., VA examination dated in September 2016.  Thus, under Diagnostic Code 8516 the Veteran is entitled to a 10 percent rating for mild incomplete paralysis of the ulnar nerve in his major upper extremity, a 30 percent rating for moderate incomplete paralysis of the ulnar nerve in his major upper extremity, and a 40 percent rating for severe incomplete paralysis of the ulnar nerve in his major upper extremity.  Furthermore, where there is complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, a 60 percent rating is warranted for his major upper extremity. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

At the January 2008 VA examination the Veteran complained of right finger numbness and lost right hand grip strength.  The examiner also noted that the Veteran's December 2007 electromyography (EMG) showed right ulnar neuropathy.  On examination, the Veteran's right hand fingers had decreased light touch and vibratory sensation.  Strength testing in the right arm was 4/5 with good coordination and normal deep touch sensation.  

Similarly, at the August 2012 VA peripheral nerves examination the Veteran complained of mild, but constant, right upper extremity pain.  On examination, the strength in right elbow flexion and extension, right wrist flexion and extension, right hand grip strength, and right hand pinch were normal at 5/5.  The Veteran had decreased sensation in the right hand and fingers but sensory examination of the right shoulder and forearm was otherwise normal.  Reflex testing was normal.  There were no trophic changes or muscle atrophy.  It was opined that the Veteran had mild incomplete paralysis of the ulnar nerve.  

Likewise, at the September 2016 VA examination the Veteran complained of intermittent radiating pain down his right arm/hand and intermittent numbness of his right 4th and 5th fingers.  On examination, the strength in right elbow flexion and extension, right wrist flexion and extension, right hand grip strength, and right hand pinch were normal at 5/5.  He had decreased sensation in the right hand and fingers but sensory examination of the right shoulder and forearm was otherwise normal.  Reflex testing was normal.  There were no trophic changes or muscle atrophy.  It was opined that he had mild incomplete paralysis of the ulnar nerve.

The medical records reflect complaints and treatment for right hand numbness, grip problems, and difficulty with holding and manipulating small objects such as buttons and which caused problems writing, shaving, and tying his shoes.  See, e.g., VA treatment records dated in October 2007, December 2007, March 2008, May 2008, June 2008, November 2008, and December 2015.  Moreover, a December 2007 VA treatment record reflects that all muscles tested were at least 4/5 except the finger spreaders that had at best a resistance of 3/5.  It was also noted at that time that he had numbness in right fingers (all of them except the thumb) and worsening right hand grip and sensory examination showed patchy decrease sensation throughout the right arm forearm and hand.  However, he had normal muscle bulk and tone.  Likewise, the December 2015 VA treatment records show that his right arm and hand strength was 4/5 but sensation was intact to light touch and reflexes were normal at 2+.  Other findings were within normal limits.  In fact, a March 2008 VA treatment record reflects that he reported that he had normal sensation in his right arm and hand as well as a good grip.

Given the totality of evidence, the Board finds that a rating in excess of 10 percent for right ulnar neuropathy is not warranted.  In this regard, the record is uniform in showing that the Veteran does not have complete paralysis.  Moreover, the Board finds that the totality of the Veteran's neurological symptoms is best characterized as mild incomplete paralysis.  In this regard, the Board notes that not only did the August 2012 and June 2016 VA examiners opine that the Veteran had mild incomplete paralysis of the ulnar nerve but the adverse symptomatology seen at these VA examinations (i.e., some decreased sensation in the right hand and fingers) as well as at his normal, or almost normal, strength, normal reflexes, and the lack of any other adverse neurological symptomatology such as trophic changes, muscle atrophy, or lost sensation in the shoulder or forearm supports the Board's conclusion that the Veteran's adverse neurological symptomatology is best characterized as mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.  In reaching this conclusion the Board has not overlooked the additional adverse symptomatology reported in the December 2007 VA treatment record (i.e., 3/5 strength in finger spreaders, numbness in right fingers (all of them except the thumb), worsening right hand grip, and patchy decrease sensation throughout the right arm forearm and hand) or the December 2015 VA treatment record (i.e., 4/5 right arm and hand strength) but finds the opinions provided by the VA examiners regarding the scope of his impairment more probative because the examinations where specifically held to ascertain the degree of his disability and the opinions as to his manifestations were provided after a review of the record and an examination of the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board also finds that since the severity of his adverse symptomatology was substantially the same at all times during the pendency of the appeal that the criteria for more than a 10 percent rating have not been met at any time during the pendency of the appeal and consideration of staged ratings are not warranted.  Fenderson.

Lastly, as to the Court's direction to the Board to consider whether the Veteran's right ulnar neuropathy includes right median nerve neuropathy and whether the criteria for a separate compensable rating for right median nerve neuropathy have been met, the August 2012 VA examiner opined that the right median nerve was normal and the September 2016 VA examiner opined that the Veteran did not have a right median nerve disability.  These medical opinions are not contradicted by any other medical evidence of record.  As such, the Board finds that the preponderance of the evidence shows that the Veteran's right ulnar neuropathy does not include a right median nerve disability because he does not have such a disability and the criteria for a separate rating for a right median nerve disability has not been met.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  This is true throughout the appeal and thus consideration of staged ratings are not warranted.  Fenderson.

In reaching this determination the Board acknowledges the Veteran's lay statements regarding his observable symptoms, such as right hand numbness, grip problems, and difficulty with buttons as well as with writing.  However, the Board finds more probative the expert opinions by the VA examiners as it relates to the severity of his service-connected right ulnar neuropathy and alleged right medial nerve disability because medical professionals have greater expertise.  38 C.F.R. § 3.159 (2016).


ORDER

An initial evaluation in excess of 10 percent for right ulnar neuropathy as well as a separate compensable rating for a right medial nerve disability is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


